F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            FEB 4 2003
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

MARVIN REDDISH,

              Petitioner - Appellant,
                                                         No. 02-4154
v.                                                 D.C. No. 2:02-CV-594-G
                                                          (D. Utah)
HANK GALETKA, Warden,

              Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Marvin Reddish, the   pro se petitioner in this case, seeks a certificate of

appealability (“COA”) so he can appeal the district court’s denial of his 28

U.S.C. § 2254 petition.   See 28 U.S.C. § 2253(c)(1)(A) (providing that no appeal


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
may be taken from the denial of a § 2254 petition unless the petitioner first

obtains a COA). Reddish is not entitled to a COA unless he can make a

“substantial showing of the denial of a constitutional right.”     Id. § 2253(c)(2).

Reddish can make this showing by demonstrating that the issues raised are

debatable among jurists, a court could resolve the issues differently, or that the

questions presented deserve further proceedings.        See Slack v. McDaniel , 529

U.S. 473, 483-84 (2000).

       This court has read Reddish’s request for a COA and accompanying brief

and has conducted a de novo review of the district court’s order and the entire

record on appeal. That de novo review clearly demonstrates the district court’s

dismissal of Reddish’s § 2254 petition is not deserving of further proceedings or

subject to a different resolution on appeal. Accordingly, this court     denies

Reddish’s request for a COA and       dismisses this appeal.

                                          ENTERED FOR THE COURT



                                          Michael R. Murphy
                                          Circuit Judge




                                             -2-